J-S07042-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NATHANIEL WILL STRASSER                    :
                                               :
                       Appellant               :   No. 1288 MDA 2018

         Appeal from the Judgment of Sentence Entered July 12, 2018
     In the Court of Common Pleas of Dauphin County Criminal Division at
                       No(s): CP-22-CR-0004846-2017


BEFORE:      OLSON, J., McLAUGHLIN, J., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:                           FILED MARCH 06, 2019

       Nathaniel Will Strasser (Strasser) appeals from the judgment of

sentence imposed by the Court of Common Pleas of Dauphin County (trial

court) after he entered an open guilty plea to six counts of robbery and one

count each of firearms not to be carried without a license and fleeing or

attempting to elude a police officer.1 Strasser challenges the discretionary

aspects of his sentence. After review, we affirm.

       We take the following from our independent review of the certified

record. On August 24, 2017, police arrested Strasser for his armed robberies

of six different convenience stores, committed over two days.          Strasser

____________________________________________


1 18 Pa.C.S. §§ 3701(a)(1)(ii) and 6106(a)(1), and 75 Pa.C.S. § 3733,
respectively. The Commonwealth withdrew five counts of carrying a firearm
without a license pursuant to the guilty plea’s terms.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S07042-19


entered an open guilty plea and the court deferred sentencing for the

preparation of a Pre-Sentence Investigation report (PSI).

       At the July 12, 2018 sentencing hearing, the court acknowledged that

Strasser committed the armed robberies because he was “desperate for

money to help out [his] sick child[.]” (N.T. Sentencing, 7/12/18, at 9). It

considered Strasser’s criminal history, i.e., his arrest in Adams County for

another armed robbery, and the “grossly reckless” and “highly dangerous”

armed robberies in this case in which Strasser wielded a loaded firearm. (Id.

at 9; see id. at 4, 8). Additionally, the court heard argument from counsel

and Strasser’s statement and read letters from his wife and neighbor. (See

id. at 2-7). It then sentenced Strasser to an aggregate term of imprisonment

of not less than six nor more than twelve years2 to be served consecutively to

the sentence Strasser was then-serving for the Adams County robbery.

Strasser’s timely post-sentence motions were denied. He appealed and he

and the trial court complied with Rule 1925. See Pa.R.A.P. 1925.




____________________________________________


2 Specifically, the trial court sentenced Strasser to concurrent terms of not
less than four nor more than eight years’ imprisonment on each of the robbery
counts, followed by a consecutive term of imprisonment of not less than two
nor more than four years for the firearms violation. A term of not less than
one nor more than two years’ imprisonment for fleeing or eluding a police
officer runs concurrently to the firearms sentence.




                                           -2-
J-S07042-19


       On appeal, Strasser contends that although his individual sentences are

within the sentencing guidelines,3 the court failed to consider all relevant

sentencing factors before imposing an unreasonable and manifestly excessive

aggregate sentence.4 (See Strasser’s Brief, at 9-14). Strasser’s claim lacks

merit.5

       When imposing a sentence, the sentencing court must consider
       “the protection of the public, the gravity of the offense as it relates
       to the impact on the life of the victim and on the community, and
       the rehabilitative needs of the defendant.” 42 Pa.C.S. § 9721(b).
       As we have stated, [a] court is required to consider the particular
       circumstances of the offense and the character of the defendant.
____________________________________________


3 Strasser’s statement of questions presented erroneously characterizes his
individual sentences as being outside the sentencing guidelines. (See
Strasser’s Brief, at 6). However, this appears to be a typographical error
because, in the argument section of his brief, he properly identifies them as
being within the sentencing guidelines. (See id. at 9, 13; see also Trial Court
Opinion, 9/10/18, 3 n.4).

4 “Sentencing is a matter vested in the sound discretion of the sentencing
judge, and a sentence will not be disturbed on appeal absent a manifest abuse
of discretion.” Commonwealth v. Edwards, 194 A.3d 625, 637 (Pa. Super.
2018) (citation omitted). “Generally, Pennsylvania law affords the sentencing
court discretion to impose its sentence concurrently or consecutively to other
sentences being imposed at the same time or to sentences already imposed.”
Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa. Super. 2014) (citations and
internal quotation marks omitted).

5 A challenge to the discretionary aspects of sentence must be considered a
petition for permission to appeal, requiring an appellant to timely appeal,
preserve his issue at sentencing or in a post-sentence motion, and include a
Rule 2119(f) concise statement of reasons relied on for appeal in his brief,
raising what this Court determines to be a substantial question. See
Commonwealth v. Cartrette, 83 A.3d 1030, 1042 (Pa. Super. 2013);
Pa.R.A.P. 2119(f). Strasser has met the first three prerequisites, and we
determine that he has raised a substantial question, thus permitting us to
review the merits of his claim. See id. (claim that trial court failed to consider
all sentencing factors raises substantial question).

                                           -3-
J-S07042-19


      In particular, the sentencing court should refer to the defendant’s
      prior criminal record, his age, personal characteristics, and his
      potential for rehabilitation.

Edwards, supra at 637 (case citations and most quotation marks omitted).

“Our Supreme Court has determined that where the trial court is informed by

a [PSI], it is presumed that the court is aware of all appropriate sentencing

factors and considerations, and that where the court has been so informed,

its discretion should not be disturbed.” Id. at 637-38 (citation omitted).

      Here, the trial court explained:

            In fashioning an appropriate sentence, [it] took into
      consideration [Strasser]’s criminal history including another
      robbery out of Adams County. Th[e] [c]ourt also reviewed the
      [PSI] and took into account the [] sentencing guidelines. As noted
      at the time of sentencing, [Strasser] committed six separate
      armed robberies with six different victims at six different
      convenience stores. Additionally, the gun that was recovered had
      a bullet in the chamber. This could have very well turned into a
      tragic event. [Strasser] had no regard for the safety of others.
      When th[e] [c]ourt fashioned a sentence[], [it] took into account
      the protection of the public, the rehabilitative needs of [Strasser],
      and the gravity of the particular offense(s) as it relates to the
      impact on the life of the victim(s) and the community. . . .

(Trial Ct. Op., at 3) (footnote omitted).

      In addition to the above, at the sentencing hearing, the court

acknowledged Strasser’s circumstances and that, although he needed money

for his sick child, he “went about it the wrong way.” (N.T. Sentencing, at 9).

Additionally, the court considered argument from counsel, Strasser’s

statement, and letters from his wife and neighbor.         Further, although it

imposed Strasser’s aggregate sentence to run consecutively to the one he was


                                      -4-
J-S07042-19


then serving in Adams County, the majority of his individual sentences in this

case were concurrent to each other. Finally, the court had the benefit of a

PSI, and we must presume that it was aware of all relevant information

concerning Strasser’s character, and that “its discretion should not be

disturbed.” Edwards, supra at 638 (citation omitted); see id. at 637.

      Based on all of the foregoing, we conclude that the trial court did not

abuse its discretion in sentencing Strasser and that his issue lacks merit. We

affirm his judgment of sentence.    See Edwards, supra at 637; see also

Prisk, supra at 533 (affirming judgment of sentence of 633 to 1,500 years’

imprisonment for conviction on 314 counts because appellant not entitled to

“volume discount” for crimes.) (citation omitted).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/6/2019




                                    -5-